DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 17, 2021 has been received and considered. By this amendment, claims 2 and 21 are amended, claims 14 and 22-27 are cancelled, claims 28-33 are added, and claims 2, 6, 7, 16, 21, and 28-33 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the firmware" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6, 7, 16, and 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (U.S. 2014/0277227, previously cited). Regarding claim 2, Peterson discloses a compact, automated external defibrillator (AED) system 300/501, the system comprising: an electronics module 301/410, including: a power source 340/532, electronic circuitry . 
Regarding claim 6, Peterson discloses that each one of the at least two cardiac pads includes at least one sensor, the at least one sensor being configured for measuring a cardiac rhythm and a body impedance of the SCA patient onto whom the at least two cardiac pads have been attached (see paragraphs [0045]-[0049]).
Regarding claim 7, Peterson discloses that the firmware is configured for automatically adjusting waveform characteristics of the at least one electrical shock in accordance with the body impedance (see paragraphs [0047], [0049], [0054], and [0091]).
Regarding claim 16, Peterson discloses an interface for connecting the electronics module with a mobile communication device, wherein the interface is in communication with the microprocessor (see paragraphs [0059] and [0121]).
Regarding claim 28, Peterson discloses that the single processor and the electronic circuitry are configured to start to charge as soon as the system is turned on (see paragraph [0114], lines 4-6).
Regarding claim 29, Peterson discloses that the electronics module includes a current charger and a capacitor 352 (see paragraph [0054]). It is respectfully submitted that the recitation “the current charger uses a low current constant charge rate to charge the capacitor” is an intended use recitation that fails to further define the claimed invention over that of the prior art.
Regarding claim 30, it is respectfully submitted that the recitation “the low current constant charge rate is controlled by a pulse-width modulation (PWM) signal from the single microprocessor” is an intended use recitation that fails to further define the claimed invention over the prior art. Such a recitation does not further limit any aspect of the system, rather reciting how a rate is controlled.
Regarding claim 31, it is respectfully submitted that the recitation “the PWM signal from the single microprocessor is provided to the current charger independent of any measurement by the at least one sensor” is an intended use recitation that fails to further define the claimed invention over the prior art. Such a recitation does not further limit any aspect of the system.
Regarding claim 32, it is respectfully submitted that the recitation “the PWM signal from the single microprocessor is adjustable to enable charging of the capacitor to a prescribed amount of energy within 60 seconds” is an intended use recitation that fails to further define the claimed invention over the prior art. Such a recitation does not further limit any aspect of the system.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. 2014/0277227, cited above) in view of Tan (U.S. 2016/0220833, previously cited). Peterson discloses a compact, automated external defibrillator (AED) system 300/501, the system comprising: an electronics module 301/410, including: a power source 340/532, electronic circuitry 350/355/422/534, a display 370/540, and a single microprocessor 330/420 capable of controlling both the electronic circuitry and the display (see Figures 3 and 5 and paragraphs KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive. Regarding the previous rejection of claim 2 as being unpatentable over Peterson in view of Magruder, the Applicant argues that Peterson discloses a two-processor system, where a first processor is dedicated to controlling when an electrical charge is applied, while the second processor is dedicated to data operations. However, what Applicant has cited is only a single embodiment of the invention of Peterson. Peterson discloses a separate embodiment in Figure 5 where one processor 420 is capable of controlling both the electronic circuitry and the display. For at least these reasons, and because Applicant deleted some of the previous claim limitations, Peterson is considered to anticipate the claims as now amended. Similar arguments apply to the previous rejection of the claims as being unpatentable over Peterson in view of Tan.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792